United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-311
Issued: July 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 28 and October 14, 2008 merit decisions, denying her recurrence
of disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of total disability on or after February 21, 2008 due to her December 26, 2000
employment injury.
FACTUAL HISTORY
The Office accepted that on December 26, 2000 appellant, then a 49-year-old nurse,
sustained a lumbosacral sprain and herniated lumbar disc due to lifting a patient at work. She
stopped worked for various periods and received compensation from the Office for periods of

partial and total disability. On October 7, 2003 appellant underwent decompression and fusion
surgery between L3 and L5 with hardware and on December 7, 2003 she had additional
discectomy and fusion surgery between L4 and S1.1 The surgeries were authorized by the
Office.
On June 28, 2007 Dr. Arlen K. Snyder, a Board-certified orthopedic surgeon who served
as an Office referral physician, stated that appellant had some mild-to-moderate subjective
complaints related to her employment injury but did not have objective physical examination
findings to support her complaint of severe disabling pain. She indicated that the only real
positive finding was some decreased range of flexion, which in part was secondary to her
exogenous obesity. The rest of her examination was completely normal including straight leg
raising, lateral bends, hyperextension, muscle strength testing, pin prick sensation and ability to
ambulate without difficulty. Dr. Snyder stated that appellant could not return to her preinjury job
but was able to return to light-duty work that allowed her to sit and stand as necessary and did
not require her to lift more than 20 pounds. She indicated that since appellant had not been back
to work in some time it was appropriate for her to start out working four hours per day and
gradually increase to eight hours a day. Dr. Snyder completed a form with more detailed work
restrictions.
On February 4, 2008 appellant returned to work for the employing establishment as a
modified nurse for four hours per day. The job duties were within the work restrictions
recommended by Dr. Snyder. Appellant stopped work on February 21, 2008 and on March 6,
2008 she filed a claim alleging that she sustained a recurrence of total disability on February 21,
2008 due to her December 26, 2000 employment injury. She indicated that her back pain had
increased and asserted that she had pain in her right sciatic nerve and foot, which was related to
the surgery necessitated by her employment injury.
On March 31, 2008 Dr. James G. Egnatchik, an attending Board-certified neurosurgeon,
stated that appellant reported leaving her work due to severe pain in the lower back radiating
down the right leg. He stated that she was taken out of work by Ellen Battista, her pain
management physician.2 Dr. Egnatchik indicated that on examination appellant ambulated with
a forward-bent gait while using a cane and could not stand for any length of time, but noted that
straight leg raising was negative and motor strength was 5/5 in her lower extremities. He stated,
“I am going to keep [appellant] out of work until her next appointment, which will be [in] three
months. Once again, I highly doubt that [she] will ever be able to return to her work as a
registered nurse.”
On March 28, 2008 Dr. Robert J. Plunkett, an attending Board-certified neurosurgeon,
stated that appellant was an appropriate candidate for a spinal cord stimulator. On March 21,
2008 Dr. Susan S. Krasner, an attending clinical psychologist, discussed her interview and
1

Appellant’s surgical hardware was removed in February 2007.

2

Dr. Egnatchik asserted that appellant was taken off work by Ms. Battista, an attending medical physician, but
she actually was a nurse. Appellant received pain management services from Ms. Battista and other nurses. The
Board has held that a nurse is not a “physician” as defined under the Federal Employees’ Compensation Act and
cannot render a medical opinion on the causal relationship between a given physical condition and implicated
employment factors. See 5 U.S.C. § 8101(2); Bertha L. Arnold, 38 ECAB 282, 285 (1986).

2

psychological testing sessions with appellant and indicated that she would be a good candidate
for a spinal cord stimulator.
In an April 28, 2008 decision, the Office denied appellant’s recurrence of disability
claim. It found that she did not submit sufficient medical evidence to establish that she sustained
a recurrence of total disability on or after February 21, 2008 due to her December 26, 2000
employment injury.
On July 2, 2008 Dr. Egnatchik stated that appellant reported back pain and right foot pain
and numbness. On examination of her right foot appellant exhibited tenderness on palpation and
hypersensitivity but she did not have any significant demonstrable weakness of her right foot.
Dr. Egnatchik stated that she remained temporarily totally disabled.3 In reports dated between
August and October 2008, Dr. Krasner addressed appellant’s pain complaints and noted that she
reported that appellant was not able to work.
Appellant requested a hearing before an Office hearing representative. At the August 12,
2008 hearing, she testified that she continued to have disabling residuals of her December 26,
2000 employment injury and related surgeries. In an October 14, 2008 decision, the Office
hearing representative affirmed the Office’s April 28, 2008 decision.4
LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.5
ANALYSIS
The Office accepted that on December 26, 2000 appellant sustained a lumbosacral sprain
and herniated lumbar disc due to lifting a patient at work. It approved surgery at the L3 through
S1 disc levels. On February 4, 2008 appellant returned to work for the employing establishment
as a modified nurse for four hours per day. The job restricted activities such as lifting and
walking. Appellant stopped work on February 21, 2008 and on March 6, 2008 she filed a claim
alleging that she sustained a recurrence of total disability on February 21, 2008 due to her
December 26, 2000 employment injury.

3

Appellant submitted additional reports of attending nurses.

4

Appellant submitted additional evidence after the Office’s October 14, 2008 decision, but the Board cannot
consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
5

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

3

The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained a recurrence of total disability on or after February 21, 2008 due to her
December 26, 2000 employment injury.
Appellant submitted a March 31, 2008 report in which Dr. Egnatchik, stated that she
reported leaving her work due to severe pain in the lower back radiating down the right leg. He
indicated that on examination appellant ambulated with a forward-bent gait while using a cane
and could not stand for any length of time, but noted that straight leg raising was negative and
motor strength was 5/5 in her lower extremities. Dr. Egnatchik stated that appellant should stay
off work until her next appointment in three months. On July 2, 2008 he noted that appellant
reported back pain and right foot pain and numbness. On examination of her right foot appellant
exhibited tenderness on palpation and hypersensitivity but she did not have any significant
demonstrable weakness of her right foot. Dr. Egnatchik stated that she remained temporarily
totally disabled.
The reports of Dr. Egnatchik do not establish appellant’s claim because he provided no
indication that she sustained a recurrence of total disability on or after February 21, 2008 due to
her December 26, 2000 employment injury.6 Although he found total disability, he did not
discuss the cause of this disability. Dr. Egnatchik did not provide any notable discussion of
appellant’s December 26, 2000 employment injury and related surgeries and did not explain how
they would have caused total disability from appellant’s light-duty work on or after
February 21, 2008.
On March 28, 2008 Dr. Plunkett, an attending Board-certified neurosurgeon, stated that
appellant was an appropriate candidate for a spinal cord stimulator. However, he did not indicate
that she was disabled due her December 26, 2000 employment injury. In several reports dated
between March and October 2008, Dr. Krasner, an attending clinical psychologist, discussed her
interview and psychological testing sessions with appellant and detailed her reported pain
complaints. She did not provide any opinion that appellant had employment-related disability.7
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of total disability on or after February 21, 2008 due to her December 26,
2000 employment injury.

6

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
7

Dr. Krasner also recommended a spinal cord stimulator. It should be noted that it has not been accepted that
appellant has any employment-related emotional condition. Appellant submitted reports of attending nurses, but
these would not constitute probative medical evidence. See supra note 2.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 14 and April 28, 2008 decisions are affirmed.
Issued: July 24, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

